Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicant on 03/31/20. 
Claims 1, 8, 17 and 22 are amended
Claims 9, 10, 12, and 20-21 is cancelled
Claims 23-25 are newly added
Claims 1-8, 11, 13-19 and 22-25 are pending

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments made to independent claims 1, 8, and 17, narrow the scope of the claims a fair amount and as such, the claims have overcome previous rejections as discussed in further detail. Here are the claim limitations that have overcome previous rejections:
“determine characteristics of cargo handling equipment associated with the intermodal terminal, determine characteristics of first transportation mode vehicles scheduled for one or more of entry into or travel out of the intermodal terminal, and determine characteristics of different, second transportation mode vehicles scheduled for entry into or travel out of the intermodal terminal, the cargo handling equipment comprising one or more cranes, the one or more processors also configured to determine constraints on cargo handling operations involving transferring the cargo containers between the different modes of transportation in the intermodal terminal, the constraints comprising avoiding physical conflict between the cargo handling equipment and avoiding exceeding a capacity of the cargo handling equipment, the one or more processors also configured to determine a plan for the cargo handling equipment to transfer the cargo containers between the different modes of transportation within the intermodal terminal, the plan designating operations to be performed in moving the cargo containers with the cargo handling equipment, wherein the plan is determined based on the characteristics of the cargo containers, the characteristics of the cargo handling equipment, the characteristics of the first transportation mode vehicles, the characteristics of the different, second transportation mode vehicles, and the constraints on the cargo handling operations; and a communication device configured to be operably coupled with the one or more processors and to communicate a control signal to one or more of the cargo handling equipment to one or more of: display the control signal on a display screen of the cargo handling equipment for directing an operator how to operate the cargo handling equipment according to the plan, or automatically control the cargo handling equipment to move one or more of the cargo containers by causing motors of the one or more cranes to lift and translate the one or more of the cargo containers between locations according to the plan.”

Claim Rejections - 35 USC § 101 Withdrawn
The pending Claims 1-8, 11, 13-19 and 22-25 have previously overcome the rejection under 35 U.S.C. 101.  
Please see Remarks submitted by applicants on 03/31/20, pages 11-12. Applicants’ remarks in light of the amendments are persuasive. Claims 1-8, 11, 13-19 and 22-25 recite a particular application and as such have not been rejected in the 101 rejection below. Here, amended independent claims 1, 8 and 17 integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
	
Prior Art Rejection Withdrawn
In light of the amendments, the previously made rejection under 35 U.S.C. 103 for pending Claims 1-8, 11, 13-19 and 22-25 has been withdrawn in this office action. 
Please see Interview Summary dated 01/12/21, see Office Action Appendix dated 01/12/2021. Also, see Applicants’ Remarks dated 01/21/21, pages 11-14 related to the Ward reference for independent claims 1, 8 and 17. Applicants arguments related to prior art are persuasive. Further, following are the examiner’s statement of reasons for withdrawing prior art:
In light of the amendments, the previously presented prior art rejections Lozito J (US 2014/0143169), further in view of Ward; Thomas A. et al. (US 2010/0021272), Van Moltke; Peter et al. (US 2013/0117057) and Lanigan; John J. et al. (US 2008/0166211) does not show the claim limitations above:
Lozito shows: freight integrity data; including, trailer temperature and trailer door status over time ([0054]) read on “characteristics of cargo”, [0050]: which shows trucks and rail cars, [0038]: where freight transport equipment information is also tracked, [0007]: where the telemetry information shows information about freight arrival data, pick up data and tracking of the freight’s journey, [0050]-[0052]: where freight carrier details are discussed. Lozito shows following steps or breadcrumb trail as is outlined in the telemetry information which is displayed to help the user keep track of the freight ([0006]-[0007], [0015], [0025], [0089], [0099]. However, the reference does not show the claim limitations above.
Ward shows the above limitations at least in [0027]-[0028]: which shows the specific design of each port container facility must reflect both the standardized elements of container handling and many site-specific geometric and design constraints, along with market-specific logistical and regulatory demands.  As such, each port container terminal is unique in its configuration, capacity, productivity, efficiency, safety, and environmental footprint. Also, see [0052]: where the Cassette Container Platform is the descendent of the common shipping palette, redesigned and resized to hold one or more ISO standard containers…..any specialized shipping container, such as "flatrack", "bulkhead rack", or "tank", that would ordinarily be handled in a container terminal. Ward shows calculations (see Ward [0047] and optimization and efficiency goals ([0027]). Ward shows working towards increasing safety, productivity, security, and capacity.  By this extension, the robotic control process can be fully optimized, increasing velocity and reliability while reducing the terminal's environmental footprint (see abstract, ([0049], [0126], and [0138]). However, the reference does not show the claim limitations above.
Van Moltke shows “determine a plan” ([0007]: where the reference shows generating alternate itineraries for an entity for accommodation for transport/storage/residence upon the occurrence of one or more disruptions. Here, itineraries in the claim reads on “determine a plan” in the claim. Also, see [0034]-[0039], [0042]: where the reference shows providing the use of a probabilistic algorithm that determines probabilities of disruption occurring in respect of a given segment or segments in itineraries, and then compares such a determination to similar probabilities in segments that could be used to build alternate itineraries and when the probabilities for the alternate itinerary demonstrate a probability of improvement or of disruption reduction over the pre-existing itinerary above some pre-determined or calculated threshold, a disruption is indicated and the one or more alternate itineraries are created for the entity for accommodation in question.  A probabilistic assessment of alternate itineraries can also be used to rank generated alternate itineraries by, for example, by ranking those alternate itineraries with a higher likelihood of (a) containing segments that will not be impacted by disruptions, (b) contain segments with a higher likelihood of providing desired accommodation requirements, or (c) comprising of segments with a higher likelihood of remaining available. In [0016], [0037], [00444], [0069], where Van Moltke shows in these paragraphs alternative itineraries that allow for accommodating travel time goals. However, the reference does not show the claim limitations above.
Lanigan shows missing or late to intermodal transport at least in ([0020]-[0026]. a system that allows the terminal manager has the ability to accommodate any change in his operating volume by changing the design of the ramp operation to any trackside configuration whenever it is deemed necessary to maintain the desired flow of cargo in a matter of minutes ([0020]). However, the reference does not show the claim limitations above.

*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Guilbert; Nicolas et al. (US 2010/0145501) shows determining a plan in [0026] determining/computing a preliminary distribution plan indicative of how many cargo items of each of a set of predetermined cargo classes are to be loaded to each of a set of storage areas of a vessel, each storage area including a set of cargo item positions; [0027] providing said preliminary distribution plan as an input to a subsequent process for determining a refined allocation plan. [0031] The cargo classes may be determined based on one or more attributes associated with the cargo items, e.g. their physical dimensions, weight, etc, their type, supply requirements, and/or the like.  The storage areas typically include a plurality of positions. [0042] Some embodiments of the method described herein include accurate and efficient models of constraints and objectives of the stowage planning problem.  In particular, it has been realized that high-quality allocation plans may be achieved when the constraints and/or objectives include makespan minimization, constraints on containers that require certain supply connections. [0095] In the third step 104, L3 performs a post-optimization of the stowage plan generated by L2.  L3 improves the stowage plan by iteratively swapping the position of a pair of containers belonging to the same container class.  The output from the method 105 is a stowage plan for the current port assigning the containers to be loaded at the current port to specific positions on the vessel. However, the reference does not show the claim limitations above.
Hathaway; Richard C. et al. (US 2009/0293756) shows the invention provides a system for transporting cargo.  The system includes a cargo terminal having a pair of longitudinal sides, at least one of the pair of longitudinal sides disposed adjacent to and spaced a predetermined distance from a railway track.  The system also includes means for positioning longitudinal sides of at least one railcar at a predetermined acute angle relative to the at least one of the pair of longitudinal sides of the cargo terminal and positioning one end of such at least one railcar in close proximity thereto so as to enable loading or unloading such cargo through such one end of such at least one railcar ([0008]). [0040] The other longitudinal side 24 of the cargo terminal 20 is configured to accept either additional railcars 4 by way of a second railway track 2 and a second plurality of railcar positioning means 50, as best illustrated in FIGS. However, the reference does not show the claim limitations above.
(EP 2492851 A1) DIRVEN GEERT-JAN. This reference relates to a method of controlling resources in a logistic system comprising cargo handling equipment configured to move cargo within said logistic system, said method comprising: receiving a first list of tasks to be performed by said logistic system within a first time frame.  Receiving data indicative of the state of the logistic system.  Processing said received data indicative of the state of the logistic system and said received first list of task using a mathematical optimizer having a predetermined optimization target, to generate control signals for said cargo handling equipment; and control said cargo handling equipment using said generated control signals to allocate cargo.  Wherein the steps are repeated iteratively to allocate containers within said cargo terminal. However, the reference does not show the claim limitations above.
	Peterson, Harry.  Logistics, transportation and distribution: Engineering service and profits. Industrial Engineering. Norcross. December 1993. Issue 12, Volume 25, Page 21-25.
https://search.proquest.com/abicomplete/docview/231434583/abstract/58C3D68D8CBA43B0PQ/96?accountid=14753
This reference shows the impact of logistics, transportation and distribution engineering must not be underestimated. In the US, direct transportation accounts for more than 16 times the GDP. When considering all impacts of logistics engineering, which includes transportation and distribution, this could increase to 25% or more. Industrial engineers (IE) are the ideal professionals to design and integrated logistics, transportation and distribution systems. The role of IEs as change agents will become increasingly vital as new engineering technologies and analysis methods to identify and optimize logistics and transportation become widely publicized and used. IEs are best able to design the control and monitoring systems needed by logistics and transportation systems, and to integrate these systems into industry, society, and the environment. More universities must add logistics, transportation, and distribution engineering and technology to their IE programs to meet the coming demand. However, the reference does not show the claim limitations above.
	None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, 8, and 17, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	
		
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references are discussed above:
Guilbert; Nicolas et al. (US 2010/0145501)
Hathaway; Richard C. et al. (US 2009/0293756)
(EP 2492851 A1) DIRVEN GEERT-JAN.
Peterson, Harry.  Logistics, transportation and distribution: Engineering service and profits. Industrial Engineering. Norcross. December 1993. Issue 12, Volume 25, Page 21-25.
https://search.proquest.com/abicomplete/docview/231434583/abstract/58C3D68D8CBA43B0PQ/96?accountid=14753
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624